Rose, J.,
dissenting.
The relator, assistant chief of the fire department of Lincoln, was discharged by the city council without notice or hearing. Later, in the district court for Lancaster county, he applied for a peremptory writ of mandamus to compel respondents, members of the city council, to reinstate him. The writ was denied, and he has appealed. In reviewing the proceedings of the trial court a majority of my associates hold that respondents had no authority to remove relator summarily. I dissent. In my opinion the power of the council to remove relator in the manner indicated is clearly conferred by the Lincoln charter, which provides that any “officers or any assistant or employee elected or appointed by the council may be removed by the council at any time.” Rev. St. 1913, sec. 5300. Lincoln is under the commission form of government, and the members of the city council justify the dismissal of relator under that part of the charter declaring: “Any such officers or any assistant or employee elected or appointed by the council may be removed by the council at any time.” Rev. St. 1913, sec. 5300.
In my judgment the opinion of the majority nullifies this plain expression of the legislative will by giving an unwarranted import to the language following the provision on *70the subject of removals in Lincoln and other cities under the commission form of government. That language is:
“Provided, however, in cities of the metropolitan class no member or officer of the police department, or department of. police, sanitation and'public safety or of the fire department or department of fire protection and water supply, shall be discharged for political reasons, nor shall a person be employed or taken into either of such departments for political reasons. Before any such officer or employee can be discharged charges must be filed against him before the council and a hearing had thereon, and an opportunity given such officer or employee to defend against such charges, but this provision shall not be construed to prevent peremptory suspension of such member by the council in case of misconduct or neglect of duty or disobedience of orders. Whenever any such suspension is made, charges shall be at once filed by the council with the officer having charge of the records of the council and a trial had thereon at a second meeting of the council after such charges are filed. For the purpose of hearing such charges the council shall have power to enforce attendance of witnesses, the production of books and papers, and to administer oaths to witnesses in the same manner and with like effect and unden the same penalty, as in the case of magistrates exercising civil and criminal jurisdiction under the statutes of the state of Nebraska.” Rev. St. 1913, sec. .5300.
This is all proviso.. It applies alone to Omaha, a city of the metropolitan class. The majority have fallen into grave errors by assuming that the proviso ends with its introductory sentence and by interpolating what follows into the preceding sentence authorizing the city council to remove officers and employees “at any time.” Lincoln is not a city of the metropolitan class, and the sentence commencing with the word “provided” has no application to respondents. The second sentence in the proviso reads:
“Before any such officer or employee can be discharged charges must be filed against him before the council and a hearing had thereon, and an opportunity given such officer *71or employee to defend against such charges, hut this provision shall not be construed to prevent peremptory suspension of such member by the council in case of misconduct or neglect of duty or disobedience of orders.”
In the majority opinion it is held that the words “any such officer or employee” refer to “officers or any assistant or employee” in the sentence preceding the word “provided,” and not to “member or officer” in the provision relating to the fire and police departments of Omaha. The reason given by the majority for this construction is that, in the sentence commencing’ with “provided,” the word “employee” was not used, and that therefore the words “any such officer or employee” refer to the sentence preceding the proviso. The second sentence in the proviso shows, however, that “employee” was used in the same sense as “member.” After providing that an opportunity must be “given such officer or employee to defend,” the statute declares that “this provision shall not be construed to prevent peremptory suspension of such member by the council in case of misconduct or neglect of duty or disobedience of orders.” The provision that, “before any such officer or employee can be discharged,” charges must be filed refers to a “member or officer” of the fire or police department of Omaha. “Such” is “descriptive, and is a relative word,” and “must be referred to the last antecedent, unless the meaning of the sentence Avould thereby be impaired.” Summerman v. Knowles, 33 N. J. Law, 202, 205. See, also, Tuggle v. Enterprise Lumber Co., 123 Ga. 480; Commonwealth v. Burrell, 7 Barr. (Pa.). 34, 37; Benoit v. New York C. & H. R. R. Co., 87 N. Y. Supp. 951.
In Lincoln and Omaha the difference in the power to remove firemen and policemen was not created by the act under consideration, hut existed for a number of years under previous charters. The city council of Lincoln was authorized to remove such officers Avithout notice or hearing. Rev. St. 1913, secs. 4483, 4489. In Omaha, however, their removal for political reasons was prohibited. No member of the fire or police department of Omaha could he dis*72charged without a hearing. Rev. St. 1913, sec. 4200. The intention to retain this feature in the charter of Omaha under the commission form of government is obvious from a reading of the act. Rev. St. 1913, sec. 5300.
The history of the act is of the same import. Section 5300 of the Revised Statutes is section 13 of the original act. Laws 1911, ch. 24. When the bill was introduced, section 13 ended with the provision that “any such officers or any assistant or employee elected or appointed by the council may be removed by the council at any time.” Upon report of the committee of the whole, section 13 was amended by inserting after the word “time” all that part of the section as it now stands, commencing with “provided.” Senate Journal, 1911, p. 644. The addition to the original section of the bill contains the substance, and in many respects the wording, of that part of the Omaha charter prohibiting the removal of firemen and policemen without a hearing. Rev. St. 1913,.secs. 4200, 5300. It is clear that the legislature did not intend to restrict the power of the council of other cities to remove “at any time” officers, assistants and employees elected or appointed by it.
According to the majority opinion, as I understand it, the right to a hearing is not limited to firemen and policemen in Omaha as stated in the plain language of the lawmakers, but extends to every officer, assistant and employee selected by the council of a city under the commission form of government. The effect of the decision is to take from the council of Lincoln, after summary removal has been authorized in direct statutory terms, the power to remove such officers and employees without a hearing. As I view the opinion, it includes an exercise of power committed by the people to the legislature alone.
Letton, J., joins in this dissent.